Citation Nr: 0611804	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-18 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for low back disability 

2.  Entitlement to service connection for a chronic 
neuromuscular disorder, diagnosed as amyotrophic lateral 
sclerosis (ALS).  

3.  Entitlement to service connection for residuals, status 
post head trauma.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from October 1968 to July 
1970.  He also had additional reserve service from 1970 to 
1980.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The issue of an increased rating for PTSD is addressed in the 
Remand portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will provide notification when further action is 
required on the part of the appellant.


FINDINGS OF FACT

1.  The veteran has not submitted or identified competent 
medical evidence of a nexus between any current back 
disability and any event or incident which occurred during 
his active military service.  

2.  The veteran has not submitted or identified competent 
medical evidence of a nexus between his chronic neuromuscular 
disorder, currently diagnosed as ALS, and any event or 
incident which occurred during his active military service.  


3.  There is no current disability manifested by residuals of 
an in-service head injury.  

CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A chronic neuromuscular disorder, diagnosed as ALS, was 
not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  The veteran is not shown to have head trauma residuals 
due to disease or injury  which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and their representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable RO decision on a claim for VA benefits.  
In the present case, the veteran was provided notice 
consistent with the VCAA in December 2002, prior to the 
initial RO decision in September 2003.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In letters dated in December 2002 and September 2004, the RO 
informed the veteran of its duty to assist him in 
substantiating his claims under the VCAA, and the effect of 
this duty upon his claims.  In addition, the veteran was 
advised, by virtue of an April 2004 statement of the case 
(SOC) and September 2004 and September 2005 supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this case.  
Further, the claims file reflects that the April 2004 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2005).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  As the Federal Circuit Court has 
stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the service connection claims are being 
denied, no effective date will be assigned, so there can be 
no possibility of any prejudice to the veteran.  


II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship, or nexus, between the 
current disability and any injury or disease during service.  
See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Certain chronic diseases, such as organic diseases of the 
nervous system, that become manifest to a degree of 10 
percent within one year from the date of termination of such 
service, shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

III.  Factual Background

Initially, the Board notes the veteran's contentions that he 
sustained multiple injuries, specifically to the low back and 
head, in an explosion while serving aboard the U.S.S. 
Enterprise in January 1969.  

Service medical records (SMRs) are entirely negative for 
complaints, findings, or diagnoses of back or head injuries.  
An entry dated January 14, 1969, notes the veteran was 
treated with antibiotics for an apparent infection, but are 
otherwise negative for treatment of any physical injuries.  
His SMRs are likewise negative for complaints suggestive of 
ALS, and there are no abnormal neurological symptoms or 
manifestations noted during service that can be construed as 
early signs of ALS.  On examination at discharge in 1970, no 
complaints or findings were reported as to any service-
incurred injuries, and clinical examination of his 
neurological and musculoskeletal systems was normal.  

Medical evidence of record includes reports from the 
veteran's subsequent reserve service.  Periodic examinations 
dated from 1970 to 1978 show he repeatedly denied a history 
of recurrent back pain, head injury or neurological symptoms.  
Clinical evaluations of the musculoskeletal and neurological 
systems were consistently within normal limits.  

The post-service evidence includes private and VA treatment 
records, which are notably negative for any medical evidence 
documenting complaints, findings, or treatment of residuals 
of a head injury.  

These records, however, do show that in December 1983 the 
veteran's major concern was weakness in the upper extremities 
with atrophy in the muscles of the arms and hands, which he 
said he had first noticed in 1977.  The initial diagnosis was 
motor neuron disease.  The veteran also complained of low 
back pain with standing or hiking, which the examiner 
attributed to his sedentary lifestyle.  There was no mention 
of any traumatic injury or the 1969 incident noted above.  
Treatment records dated in 1998 show the veteran's 
neurological symptoms were described as an "ALS-like 
syndrome."  

In August 1999, the veteran continued treatment for 
progressive muscle weakness,  atrophy, and numbness in the 
fingers and toes.  It was noted that he been seen initially 
in 1983 for possible anterior horn cell disease, but that his 
history had begun in 1977, with progressive weakness and 
numbness of his fingers.  The examiner concluded the veteran 
most likely had a motor sensory neuropathy, specifically 
chronic inflammatory demyelinating polyradicuolpathy.  

The remaining records show continued treatment for back pain 
in 2002 and 2003.  The veteran gave a history of back 
problems since 1985, as a result of an accident on an 
aircraft carrier.  

In February 2002, the veteran's treating physician noted his 
reports of trauma in 1969, and concluded that it was a 
possibility that prior trauma could cause ALS.  

Additional opinions, dated in 2004, from a private 
neurologist, note treatment of the treated veteran for 
chronic neuromuscular disease and spinal muscular atrophy, a 
form of ALS.  The veteran also had episodes of leg numbness, 
noted to be positional and consistent with derangement of the 
lumbar spine.  The neurologist noted that the symptoms dated 
back to an accident which the veteran suffered in 1969, and 
said it was as likely as not that the episodes of numbness 
were related to lumbar spine derangement that had occurred as 
a result of his accident.  It was noted in addition that the 
veteran had episodes of upper extremity numbness which might 
be due to cervical spine degenerative changes which might 
have resulted form his accident as well.  The neurologist 
based this opinion on nerve condition studies which failed to 
document any evidence of carpal tunnel syndrome.  

During an RO hearing in January 2005, the veteran presented 
testimony about the onset and severity of his back pain.  He 
testified that he injured his back in an onboard explosion in 
1969 which threw him into a bulkhead.  He testified that in 
the same incident he sustained head trauma and lost 
consciousness for several moments.  He testified briefly that 
his current neuromuscular problems were also the result of 
the 1969 incident, and that he had first noticed neurological 
problems in the 1970s.  He testified as to the facts 
surrounding the development of symptoms, his subsequent 
treatment, and his current condition.  

Also record are multiple lay statements from the veteran, his 
friends, his family, and individuals who served with him.  He 
has also submitted excerpts from various medical sources and 
other medical treatise evidence in the form of articles he 
had printed from the Internet.  In substance, these articles 
discuss antecedent trauma and the onset of ALS in young adult 
men.  

IV.  Analysis

The Board notes that there is no reason to doubt the 
veteran's assertion that he sustained injuries as a result of 
the 1969 incident on the U.S.S. Enterprise.  However it can 
only be concluded that such injuries were acute and 
transitory and resolved without permanent residuals, given 
that the SMRs note no complaints of any of the symptoms that 
the veteran now reports, or any description of the type of 
injuries that he now details.  In addition, there was no 
reference to any injuries to the back or head at the time of 
his 1970 service separation examination.  Instead, a clinical 
evaluation of his musculoskeletal system was normal.  Given 
the opportunity to identify any history or symptoms 
associated with in-service injuries, the veteran reported no 
pertinent complaints at that time.  

Subsequent reserve records reveal that the veteran did not 
identify any symptoms associated with any injury, and did not 
report any pertinent complaints.  As a result, his service 
medical records do not affirmatively establish that any 
current low back disability or head trauma residuals had 
their onset during military service.  

The earliest recorded medical history places the presence of 
back complaints in 1983, 13 years after the veteran's 
separation from active service in 1970.  Thus, there is no 
competent evidence of continuing or chronic back disability 
in the years following service.  Other evidence of record 
contains a clinical reference to symptoms in 1977.  Even this 
date leaves a significant gap between service and the initial 
confirmation of a back disability, with no clinical support 
for acute or inferred manifestations or continued symptoms.  
As such, chronicity and continuity of symptomatology is not 
established.  

The Board has also determined that service connection for ALS 
is not warranted.  The veteran's SMRs are negative for any 
complaints or findings suggestive of ALS.  There are also no 
notations of manifestations of the condition within the first 
year following his separation from service in 1970, which 
would invoke the presumption of service connection in the 
law.  The evidence of record shows he was not evaluated for 
neuromuscular symptoms until 1983, many years after his 
discharge from service.  Assuming, for the sake of argument, 
that he experienced symptoms in 1977 that were in fact a 
manifestation of ALS, it was not shown until some 7 years 
after discharge from service.  Based upon the foregoing, it 
cannot be said that ALS was present in active service or 
manifest to a compensable degree within a year of service 
separation.  

Moreover, no medical expert of record has suggested that a 
low back disability or ALS first began during military 
service, or within a year thereafter.  With the exception of 
the medical opinion from a private neurologist, no additional 
post-service medical records that discuss the etiology of the 
veteran's claimed disabilities have been obtained and 
associated with the claims folder.

With specific regard to the statement from the neurologist, 
it does not indicate that review of the veteran's claims file 
was undertaken, nor do his comments reflect knowledge of the 
veteran's entire history since 1969, as he did not address 
the lack of documented complaints or injuries during service.  
The neurologist did not indicate any source, independent of 
the veteran, regarding his medical history and the claimed 
injury in-service.  Therefore, that particular medical 
opinion, in context, is merely the recordation of the history 
as related by the veteran, and does not represent a medical 
conclusion or opinion by the author.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (factors for assessing the probative value of 
a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion) and 
Elkins v. Brown, (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
another relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis).  As a result, the Board finds the private opinion to 
be of minimal probative value.  

With regard to the head trauma residuals, it is now well 
settled that in order to be considered for service 
connection, a claimant must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may 
not be granted unless a current disability exists).  

Service medical records fail to reveal any significant head 
injury during the veteran's active duty.  Post-service 
medical records show neither complaints nor a diagnosis of 
head trauma residuals, and without a currently diagnosed 
condition there may be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328 (1997).  

As to the veteran's assertions that he sustained head injury 
during service, the Board notes that he is competent to 
report symptoms he experienced in service.  However, the 
actual SMRs are more probative than his own statements as to 
the incurrence of a head injury during service.  There is no 
evidence beyond the veteran's own statements that he 
sustained a head injury, and the records which would be 
expected to corroborate his account, i.e., the service 
medical records, do not do so.  See Curry v. Brown, 7 Vet. 
App. 59 (1994) (veteran's version of events from the past may 
be of limited credibility and probative value in the absence 
of medical records showing treatment for the claimed 
disorder).  

With regard to all three claimed disabilities, the Board has 
also considered the supportive statements of the veteran's 
family and friends.  In general, lay witnesses are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v, Derwinski, 2 
Vet.App. 492, 495 (1992).  Further, this recent lay evidence 
was based on recollections from a point in time as early as 
1969 and because of the passage of so much time, the 
reliability of such recollections versus evidence recorded 
contemporaneously with certain events may be called into 
question.  Further, in this instance, those observations are 
refuted by other evidence compiled contemporaneously during 
the veteran's period of active duty.  That contrary evidence 
significantly reduces the probative weight to be assigned to 
the statements.  In this respect the Board is not finding or 
implying that the veteran, or any lay party on his behalf, is 
deliberately or consciously misrepresenting his medical 
history.  Rather, the Board simply concludes that the 
contemporaneous service medical records are far more reliable 
as to in-service events than is remote memory.  




Consequently, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  See 38 U.S.C.A. § 
 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the appeal must be denied.


ORDER

Service connection for lumbar spine disability is denied.

Service connection for a chronic neuromuscular disorder, 
diagnosed as amyotrophic lateral sclerosis, is denied.  

Service connection for residuals, status post head trauma, is 
denied.


REMAND

The Board's review of the claims file reveals that additional 
evidence has been added since the issuance of the 
supplemental statement of the case (SSOC) in September 2005.  
The additional evidence includes items which are arguably 
pertinent to the claim for an increased rating for PTSD, 
consisting of private medical opinion which notes the 
veteran's current condition.  Such opinion may be pertinent 
to the increased rating claim.  Significantly, however, the 
veteran was not afforded an SSOC which addressed that new 
evidence.  Such action is required by 38 C.F.R. § 19.37 
(2005).  The Board further notes that the veteran has not 
submitted a written waiver of his right to have the evidence 
initially reviewed by the RO pursuant to 38 C.F.R. § 20.1304 
(2005).

The Board regrets the further delay; however, existing law 
and regulations mandate a return of this file to the RO for 
due process consideration.  Therefore, this case is REMANDED 
to the RO for the following action:

The RO should readjudicate the claim for 
increased rating for PTSD by evaluating 
all evidence obtained after the last SSOC 
was issued.  If the benefit sought on 
appeal remains denied, the RO must 
furnish the veteran an appropriate 
supplemental statement of the case and 
allow him a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


